Citation Nr: 1410577	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-44 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 25, 2010 for dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1965, including service in the Republic of Vietnam.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted DIC benefits and assigned an effective date of March 25, 2010.  In April 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The appellant did not submit a claim, either formal or informal, for DIC benefits until March 25, 2010.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 25, 2010, for the grant of DIC benefits is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.110, 3.152, 3.155, 3.159, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board is without discretion in this case and must, by law, deny the appellant's claim for an earlier effective date.  Since there was no indication in the November 2004 application for burial benefits that DIC benefits were being sought, it is not an informal claim for DIC benefits.  See 38 C.F.R. §§ 3.1(p), 3.152(a), 3.155(a); see also Shields v. Brown, 8 Vet.App. 346 (1995) (holding that an application for burial benefits will not be construed as an informal claim for DIC benefits).  Where, as here, a claim for DIC benefits is filed more than one year after the date of the Veteran's death, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(2).  The Veteran died on October [redacted], 2004, and the appellant filed her claim for DIC benefits on March 25, 2010; thus, the later date is the effective date.

The Board finds no merit in the appellant's contention that VA's failure to explain her eligibility for DIC benefits when it sent her a DIC application along with the grant of burial allowance in January 2005 constitutes a breach of the duty to assist.  Prior to March 25, 2010, VA had not received from the appellant a complete, substantially complete, or incomplete application for DIC benefits.  Thus, VA's duties to notify or assist the appellant were not triggered before March 25, 2010.  38 C.F.R. §§ 3.159(b), (c).

Similarly, the Board finds no merit in the appellant's assertion that the complexity of the DIC benefit application that VA provided to the appellant constitutes a failure to distribute information per 38 U.S.C.A. § 7722, such that an earlier effective date would be warranted.  See April 2012 transcript, pp. 4-6.  The United States Court of Appeals for the Federal Circuit rejected such an argument in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999) (an alleged breach of the duty to assist a claimant does not permit recognition of earlier effective date for benefits).  Moreover, 38 U.S.C.A. § 7722 was repealed by Pub.L. 109-233, Title IV, § 402(c) on June 15, 2006, and the appellant does not identify, and the Board does not find, any provision in the existing statutes that materially distinguish her claim from Rodriguez, supra.

The Board finds no merit in the appellant's argument that VA's failure to inform the appellant of the time limit for submission of a DIC claim under 38 C.F.R. § 3.110(b) should result in a tolling of the one year time limit for the effective date for DIC benefits retroactive to the date of the Veteran's death.  See April 2012 transcript, p. 3.  The appellant's representative misinterprets the regulation, which explains how VA will calculate the time limit for actions required of a claimant or beneficiary following VA's mailing of notification of the required actions and the time limit therefor.  The regulation does not create a duty for VA to inform potential claimants of the effects of filing claims by certain dates, and neither does it enact tolling of the time limits for effective dates if such duty is not met.

The Board recognizes the unfortunate facts of this case.  The Veteran died of lung cancer presumptively incurred as a result of herbicide exposure in Vietnam.  The appellant credibly reports that she would have applied for DIC benefits sooner had she known that she was eligible.  However, the power to assign an earlier effective date for DIC benefits based on justice or equity is beyond the Board's authority.  See Shields v. Brown, 8 Vet.App. 346, 351 (1995) (an earlier effective date for DIC benefits is not allowable under equitable estoppel because payment of government benefits must be authorized by statute).  Therefore, an effective date prior to March 25, 2010 for DIC benefits is denied.  38 C.F.R. § 3.400 (2013).


ORDER

An effective date prior to March 25, 2010 for DIC benefits is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


